Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 1 of 10 Page ID #:3049

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 16-1790 JVS (AGRx)                                      Date   September 24, 2019

 Title             Spex Technologies, Inc. v. Kingston Technology Corporation


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Leave to Amend
                        Answer

       Defendant and Counter-Claimant Kingston Technology Corporation (“Kingston”)
moved for leave to amend its answer to add an affirmative defense of patent misuse and
antitrust counterclaims. Mot., Docket No. 172. Plaintiff and Counter-Defendant Spex
Technologies, Inc. (“Spex”) opposed. Opp’n, Docket No. 174. Kingston replied. Reply,
Docket No. 175.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

        This is a dispute over patents involving portable USB memory devices. On
September 27, 2016, Spex brought a complaint alleging that Kingston has infringed two
of its patents, U.S. Patent Nos. 6,088,802 (the “802 patent”), entitled “Peripheral Device
With Integrated Security Functionality,” and 6,003,135 (the “135 patent”), entitled
“Modular Security Device.” Complaint, Docket No. 1.

         On December 7, 2016, Kingston filed an Answer. (Docket No. 57.)

      On May 16, 2018, this Court stayed the case in light of the Patent Trial and Appeal
Board’s (“PTAB”) decision to institute inter partes review proceedings to review Spex’s
patents. Docket No. 157.

       On January 11, 2019, Spex entered into a settlement agreement with the PTAB
petitioners where Spex would cease pursuing its infringement allegations against them
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 2 of 10 Page ID #:3050

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                             Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

concerning the ‘135 patent in return for them requesting that the inter partes review be
terminated. Docket No. 172-2, Appendix B.

      On April 18, 2019, the PTAB found that claims 38 and 39 of the ‘802 patent were
unpatentable as obvious over two prior art references: U.S. Patent No. 5,887,145 to
Harari (“Harari”) and a book describing the architecture for PCMCIA in various
combination with Don Anderson, PCMCIA System Architecture 16-Bit PC Cards,
Second Edition, 1995 (“Anderson”). See Final Written Decision, Paper 40, Western
Digital Corp. et al. v. SPEX Technologies, Inc., IPR2018-00082.

      At the scheduling conference on August 1, 2019, the Court lifted the stay and set
March 16, 2020 as the law and motion cut off, February 3, 2020, as the cut off for expert
discovery and discovery, and set the jury trial for April 28, 2020. Docket No. 168.

       On August 1, 2019, Kingston filed a motion seeking leave to amend its answer to
add an affirmative defense of patent misuse and counterclaims involving alleged antitrust
violations. Docket No. 172-3, Ex. B.

                                    II. LEGAL STANDARD

       A party may amend its pleading once as a matter of course within: (A) 21 days
after serving it, or (B) if the pleading is one to which a responsive pleading is required,
21 days after service of a responsive pleading or 21 days after service of a motion under
Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). In all other cases, a
party may amend its pleading only with written consent from the opposing party or the
court’s leave, which should be “freely give[n] . . . when justice so requires.” Fed. R. Civ.
P. 15(a)(2); see Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
1990) (requiring that policy favoring amendment be applied with “extreme liberality”).

       In the absence of an “apparent or declared reason,” such as undue delay, bad faith,
dilatory motive, repeated failure to cure deficiencies by prior amendments, prejudice to
the opposing party, or futility of amendment, it is an abuse of discretion for a district
court to refuse to grant leave to amend a complaint. Foman v. Davis, 371 U.S. 178, 182
(1962); Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989). The
consideration of prejudice to the opposing party “carries the greatest weight.” Eminence
Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “Although there is a
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 3 of 10 Page ID #:3051

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                            Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

general rule that parties are allowed to amend their pleadings, it does not extend to cases
in which any amendment would be an exercise in futility, or where the amended
complaint would also be subject to dismissal.” Steckman v. Hart Brewing, 143 F.3d
1293, 1298 (9th Cir. 1998) (internal citations omitted).


                                       III. DISCUSSION

      Kingston argues that it seeks to amend its answer to add an additional defense and
counterclaims based on actions Spex took during the inter partes review. Mot. at 4.
Spex “negotiated a settlement as to all claims related to the ‘135 patent,” including the
then-pending inter partes review, which is the factual basis for Kingston’s new proposed
claims. See Opp’n at 5.

A.       Futility of Amendment

       “An amendment is futile when no set of facts can be proved under the amendment
to the pleadings that would constitute a valid and sufficient claim or defense.” Missouri
ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017). While courts will determine
the legal sufficiency of a proposed amendment using the same standard as applied on a
Rule 12(b)(6) motion, see Miller v. Rykoff–Sexton, Inc., 845 F.2d 209, 214 (9th Cir.
1988), such issues are often more appropriately raised in a motion to dismiss rather than
in an opposition to a motion for leave to amend. SAES Getters S.p.A v. Aeronex, Inc.,
219 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002) (internal citation omitted).

         1.      Estoppel

       The main dispute between the parties concerns whether Kingston’s proposed new
counterclaims and affirmative defense would be futile because Kingston is estopped from
asserting that claims 55 and 57 of the ‘135 patent are invalid.

       Spex’s key objection to amendment is that “Kingston is estopped by statute from
asserting that claims 55 and 57 of the ‘135 patent are invalid over the combination of
Harari, Anderson and Jones prior art references.” Opp’n at 6. Spex argues that a
“predicate” to Kingston’s assertion that the Spex knows claims 55 and 57 of the ‘135
patent are invalid is that the patents are, in fact, invalid. Id. at 7. But, Kingston “knew
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 3 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 4 of 10 Page ID #:3052

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                            Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

about” these prior art references prior to filing its inter partes review petitions, which
resulted in the PTAB finding that claims 55 and 57 not unpatentable. Id. at 10.
According to Spex, because Kingston “raised or reasonably could have raised” these
references in those proceedings, it may not that these claims are invalid in this action.
See 35 U.S.C. § 315(e)(2).

       In response, Kingston argues that it “is not asserting that SPEX knows these claims
are invalid over a combination of Harari, Anderson, and Jones.” Reply at 4, emphasis in
original. Instead, Kingston asserts “SPEX knows claims 55 and 57 of the ’135 patent are
invalid over Harari and Anderson because nearly-identical claims from the ’802 patent
were found obvious by the PTAB over these two references—a decision with SPEX has
not attempted to appeal.” Id.

       As for Spex’s estoppel argument, Kingston argues that it “is not affirmatively
seeking to prove that claims 55 and 57 are invalid over Harari and Anderson,” with its
proposed amendments and counterclaims. Reply at 8. Kingston “intends to present an
invalidity case based on entirely different system art,” and asserts that Spex is
“improperly conflat[ing] seeking a judgment of invalidity with seeking a judgment for
damages and an injunction based on anti-competitive behavior.” Id.

       Kingston asserts that “[c]laims 55 and 57 of the ‘135 patent are nearly identical to
claims 38 and 39 of the ‘802 patent,” and that “even Spex’s own infringement expert said
the common elements were the same in his expert report.” Id. at 4. Thus, Kingston
argues, there is a “fact issue regarding Spex’s understanding as to the scope of claims 55
and 57 of the ‘135 patent as compared to the nearly-identical previously-adjudicated
invalid claims, both now and at the time it entered into the illegal reverse settlement with
the other defendants.” Id. at 4-5. Kingston claims “it is immaterial that there has been no
adjudication of invalidity regarding these claims,” and that its request to amend relates to
“Spex’s actions to short-circuit the process that it knew would have resulted in a
determination of invalidity, and its continued assertion of claims Spex knows rightfully
should have been found invalid.” Id. at 7.

      Kingston argues that “SPEX cites no authority for [the proposition that Kingston is
barred from bringing its antitrust claims because the invalidity of claims 55 and 57 is a
‘predicate fact’ Kingston is required to prove], nor is the invalidity of the claims an
element of any of the counterclaims raised by Kingston. And, though Kingston believes
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 4 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 5 of 10 Page ID #:3053

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                             Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

that SPEX did believe that its claims would be found invalid, this case does not turn on
whether the claims are actually invalid. Rather, the case turns on SPEX’s knowledge and
actions.” Id. at 9.

       In Kingston’s proposed additional counter-claims, it alleges that Spex’s “belief that
these claims are invalid is objectively unreasonable.” (Docket No. 172-3, Counterclaims,
¶ 29; see also id., ¶ 49.)

        At oral argument, Spex argued at length that Kingston had not met the
requirements under Professional Real Investors, Inc. v. Columbia Pictures Industries,
Inc., 508 U.S. 49, 60-61 (1993), and its progeny to prove both the invalidity of a patent
and the litigant’s subjective knowledge of the invalidity in order to make out a “sham”
litigation antitrust claim. Spex did not cite this line of cases in its Opposition, and despite
the explanation offered at oral argument, there was nothing in Kingston’s Reply that
triggered recitation of these cases. In any event, a fair reading of paragraphs 29 and 49 of
the Counterclaims would cause one to draw the conclusion that Kingston is asserting
invalidity in fact based on the similarity to invalid claims in the ‘802 patent and that Spex
was subjectively aware of the invalidity.

         2.      Sherman Act

       To state a claim under Section 1 of the Sherman Act, 15 U.S.C. § 1, a plaintiff
must plead facts which, if true, will prove: (1) a contract, combination or conspiracy
among two or more persons or distinct business entities; (2) by which the persons or
entities intended to harm or restrain trade or commerce among the several States, or with
foreign nations; (3) which actually injures competition. Kendall v. Visa U.S.A., Inc., 518
F.3d 1042, 1047 (9th Cir. 2008).

      First, Kingston alleges that Spex “entered into a ‘reverse settlement’ with the
PTAB petitioners to circumvent a PTAB hearing that claims 55 and 57 of the ’135 patent
would be invalidated,” for which Spex received no remuneration. Ex. A, Docket No.
172-2, Counter-Claims, ¶ 30.

      Second, Kingston alleges that Spex entered into this settlement to allow it to
continue to assert, against Kingston, claims that SPEX knows are invalid. Id. ¶¶ 22–28

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 5 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 6 of 10 Page ID #:3054

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                           Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

       Kingston’s allegations are supported by the Ninth Circuit’s reasoning in
Handgards, Inc. V. Ethicon, Inc., 601 F.2d 986, 993 (1979) where the court held that
“infringement actions initiated and conducted in bad faith contribute nothing to the
furtherance of the policies of either the patent law or the antitrust law.”

       Kingston also cites F.T.C. v. Actavis, Inc., 570 U.S. 136, 141 (2013), where the
Supreme Court held that a “reverse payment” settlement agreement may constitute an
illegal agreement in restraint of trade. Such agreements may “bring[] about
anticompetitive effects.” See id. at 159.

       Third, Kingston alleges that Spex’s settlement harmed the market because it
“enable[s] SPEX to force the majority of secure portable USB memory device suppliers
to suffer a significant price burden, causing price increases.” Counter-Claims ¶ 40.

      Finally, Kingston alleges that it has suffered damage in the form of the costs
involved in defending against infringement allegations. Id. ¶¶ 32-33.

       Spex argues that Kingston has not alleged facts to demonstrate that it “engaged in
concerted activity to restrain trade,” because Kingston does not allege that the other
parties to the agreement – Western Digital, Apricorn, or Toshiba – also had an intent to
restrain trade. Opp’n at 12.

       But, Kingston “need not prove intent to control prices or destroy competition to
demonstrate” the first element of its Section 1 claim. Paladin Associates, Inc. v. Montana
Power Co, 328 F.3d 1145, 1153 (9th Cir. 2003). Instead, “it is sufficient” for Kingston to
allege that Spex, along with the other parties, signed an agreement “assigning certain
contract rights.” Id.

      Spex also argues that Kingston has only alleged harm to Kingston, as opposed to
the market, but Kingston pleads harm to the market via increased costs for consumers.
Docket No. 172–2, Counter-Claims ¶¶ 14–15, 18.)

       The Court finds that Kingston has alleged sufficiently plausible facts to support its
Sherman Act cause of action. Kingston alleges more than unilateral action on Spex’s
part, based upon the agreement the latter entered into with the other parties. The Court
grants it leave to amend its Answer to add this counter-claim.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 6 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 7 of 10 Page ID #:3055

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                          Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

         3.      Cartwright Act

       The Cartwright Act prohibits trusts, which the statute defines as “combination[s] of
capital, skill or acts by two or more persons” including “[t]o create or carry out
restrictions in trade or commerce.” Cal. Bus. & Prof. Code § 16720.

      “Cases decided under the Sherman Act are applicable to interpreting the
Cartwright Act” because “the analysis under California’s antitrust law mirrors the
analysis under federal law.” Stanislaus Food Prod. Co. v. USS-POSCO Indus., 782 F.
Supp. 2d 1059, 1079 (E.D. Cal. 2011).

       Spex argues that Kingston has not sufficiently alleged a conspiracy that would
support this cause of action. This Court believes that the reasoning supporting its grant
of leave to Kingston to add its Sherman Act claim is applicable to this claim, as well.

         4.      Patent Misuse

       “The defense of patent misuse arises from the equitable doctrine of unclean hands,
and relates generally to the use of patent rights to obtain or coerce an unfair commercial
advantage.” Mallinckrodt Inc. v. Medipart, Inc., 976 F.2d 700, 703-704 (Fed. Cir. 1992).
“Patent misuse relates primarily to a patentee's action that affect competition in
unpatented goods or that otherwise extend economic effect beyond the scope of the patent
grant.” Id. Patent misuse requires “that the alleged infringer show that the patentee has
impermissibly broadened the ‘physical or temporal’ scope of the patent grant with
anticompetitive effect.” Windsurfing Int'l. Inc. C. AMF, Inc., 782 F.2d. 995, 1001 (Fed.
Cir. 1986) (citation omitted). “Patent misuse is viewed as a broader wrong than antitrust
violation because of the economic power that may be derived from the patentee's right to
exclude.” C.R. Bard v. M3 Systems, 157 F.3d 1340, 1372 (Fed Cir. 1998). Accordingly,
“misuse may arise when the conditions of antitrust violation are not met.” Id.

       Spex argues that Kingston’s proposed counterclaim and affirmative defense of
patent misuse should be denied because the latter has not alleged facts plausibly showing
that Spex knows claims 55 and 57 of the ‘135 patent are invalid. Opp’n at 20. According
to Spex, “speculation concerning Spex’s knowledge, based on a non-precedential
institution decision and a never-before-asserted prior art combination” are insufficient to
support this counterclaim and defense. Id.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 7 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 8 of 10 Page ID #:3056

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                           Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

       The Court finds that Kingston has alleged sufficient facts to add this claim and
defense. Kingston points to conduct by Spex that could support the misuse claim, namely,
the latter’s maintenance of “allegations of infringement of claims 55 and 57 of the ‘135
patent, knowing these claims to be invalid.” Docket No. 172-2, Counter-Claims ¶ 49.
The knowledge aspect of this claim is supported by plausible allegations regarding
Spex’s conduct when faced with the inter partes review. Id. ¶¶ 21, 26-27.

         5.      California Unfair Practices Laws

       California Business and Professions Code § 17200, California's unfair competition
law, prohibits “any unlawful, unfair or fraudulent business act or practice and unfair,
deceptive, untrue or misleading advertising and any act prohibited by” California
Business and Professions Code § § 17500 to 17594. See Cal. Bus. & Prof. Code § 17200.
Under the statute, there are types of unfair competition: practices which are unlawful,
unfair, or fraudulent. In re Tobacco Cases II, 207 P.3d 20, 29 (Cal. 2009). “The section
was intentionally framed in ... broad, sweeping language” in order to allow courts “to
enjoin on-going wrongful business conduct in whatever context such activity might
occur.” Cel-Tech Commc'ns, Inc., et al. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540
(Cal. 1999).

       The Court has found that Kingston has sufficiently pled facts to support its
Sherman and Cartwright counterclaims. This counterclaim is supported by the same facts
as those causes of action.

B.       Prejudice

        Permitting a party to amend a pleading to add new claims may unduly prejudice
the other party where the new claims have the effect of “greatly altere[ing] the nature of
the litigation,” and require “[the opposing party] to have undertaken, at a late hour, an
entirely new course of defense.” Morongo Band of Mission Indians, 893 F.2d at 1079.
The Ninth Circuit has found undue prejudice where amendment would raise different
legal theories and require proof of different facts such that additional discovery would
have to be undertaken. See DCD Programs, Ltd. v. Leighton, Jackson, 902 F.2d at
1387–88.

         Kingston argues that Spex “has months to explore and gather evidence to defend
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 8 of 10
Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 9 of 10 Page ID #:3057

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                           Date   September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

itself against the counterclaims and to combat Kingston’s patent misuses defense.” Mot.
at 16.

       Spex argues that Kingston’s proposed amendments would force it to relitigate the
validity of claims 55 and 57, “in direct contravention of the Section 315 estoppel statute
and the underlying purpose of the IPR proceedings.” Opp’n at 21. Spex suggests
discovery would be costly and time-consuming and likely involve resistance from third
parties. Id. at 22. And, trial with the new defense and counterclaims would be lengthy,
costly, and complex. Id. at 23.

       The Court finds that Spex would not suffer undue prejudice, given the length of
time left in discovery.

C.       Good Faith

       Kingston argues that the amendments it proposes “will not delay trial or any other
aspect of the case.” Mot. at 7. It proposed a schedule “for a very limited re-opening of
discovery solely on the additional defense and counterclaims.” Id. at 8. Thus, it argues, it
is not seeking these amendments for an improper purpose. Id.

      Spex frames Kingston’s motion as “a collateral attack on the decisions of the
Federal Circuit and PTAB finding that it is estopped from challenging the validity of
claims 55 and 57 of the ‘135 patent based on the combination of Harari, Anderson, and
Jones.” Opp’n at 24. Spex asks the Court to prevent Kingston from making “an end-run
around these decisions . . . under the guise of antitrust and patent misuse.” Id.

      The Court finds that there is no evidence of improper purpose here sufficient to
deny leave to amend.



D.       Timeliness

       Kingston argues that the “facts underlying the claims arose during the stay,” and
that “[i]t was only during the stay that Spex circumvented PTO review of claims 55 and
57 of the ‘135 patent by entering into a non-monetary settlement with Western Digital
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 9 of 10
   Case 8:16-cv-01790-JVS-AGR Document 177 Filed 09/24/19 Page 10 of 10 Page ID
                                    #:3058
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                                      Date     September 24, 2019

 Title          Spex Technologies, Inc. v. Kingston Technology Corporation

and the other parties that brought the IPR.” Mot. at 7. And, Kingston notes that it filed
its motion by the deadline set at the parties’ Rule 26(f) conference – August 1, 2019. Id.
Thus, Kingston argues, there has been no undue delay.

         Spex does not contest the timeliness of Kingston’s motion.

                                      IV. CONCLUSION

         For the foregoing reasons, the Court GRANTS the motion.

                 IT IS SO ORDERED.




                                                                                              :       0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 10 of 10
